
	
		II
		111th CONGRESS
		1st Session
		S. 472
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Vitter (for himself,
			 Mr. Shelby, and Mrs. Hutchison) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for congressional approval of national
		  monuments and restrictions on the use of national monuments.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Monuments Act of
			 2009.
		2.Designation of
			 national monumentsThe Act of
			 June 8, 1906 (16 U.S.C. 431 et seq.) is amended—
			(1)in section 2 (16 U.S.C. 431), by striking
			 Sec. 2.
			 That the and inserting the following:
				
					2.Designation of
				national monumentsAfter
				obtaining congressional approval of the proposed national monument and
				certifying compliance with the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with
				respect to the proposed national monument,
				the
					;
				and
			(2)by adding at the
			 end the following:
				
					5.Restrictions on
				public useThe Secretary of
				the Interior shall not implement any restrictions on the public use of a
				national monument until the expiration of an appropriate review period (as
				determined by the Secretary of the Interior) providing for public input and
				congressional
				approval.
					.
			
